DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant claimed foreign priority (see the ADS filed on parent case no. 15/752,476 on 2/13/2018) and we received the certified copies. The foreign priority was claimed and that the conditions were met.

Allowable Subject Matter
3.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A fabric-based item comprising: fabric having a pocket and having conductive paths; an electrical component embedded in the pocket, wherein the electrical component has pads that are coupled to the conductive paths and wherein the electronic component has first and second opposing sides connected by third and fourth opposing sides; and a bead of polymer that is formed over the electrical component and the conductive paths, wherein a first portion of the bead of polymer is formed on the first side of the electrical component, wherein a second portion of the bead of polymer is formed on the second 
            Claims 2-9 and 11-14 and 16-20are also allowed as being directly or indirectly dependent of the allowed base claims 1, 10 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.